Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO. 18-24198-CIV-MARTINEZ-OTAZO-REYES

    GOVERNMENT EMPLOYEES INSURANCE CO.,
    GEICO INDEMNITY CO., GEICO GENERAL
    INSURANCE COMPANY and GEICO CASUALTY CO.,

        Plaintiffs,

                             vs.

    A & C MEDICAL CENTER SERVICES, CORP.,
    REINIER RODRIGUEZ, ALAIN OSORIO PEREZ, LMT,
    CARE & SERVICES OF REHABILITATION, INC.,
    VIVEK VIJAY TIRMAL, M.D., VIOLETA
    HERNANDEZ, L.M.T. a/k/a VIOLETA HERNANDEZ
    ARIAS, FOOT TREATMENT CENTER, INC.,
    GABRIEL WONG, L.M.T., SIMPLY HEALTH CARE,
    INC., ELIZANDRO MENENDEZ, PILAR M. CRESPO
    CASTRO, L.M.T., SUNSET MEDICAL NETWORK,
    INC., MARIA BORRAJO, DENIA PELLITERO, L.M.T.,
    and DANAIS REYES, L.M.T.,

       Defendants.




            PLAINTIFFS’ MOTION AND SUPPORTING MEMORANDUM FOR
                          DEFAULT FINAL JUDGMENT
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 2 of 17



          Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General
   Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), respectfully
   move for entry of default final judgments against Defendants A & C Medical Center Services,
   Corp. (“A&C Medical”), Foot Treatment Center, Inc. (“Foot Treatment”), Reinier Rodriguez
   (“Rodriguez”), Gabriel Wong, LMT (“Wong”), Simply Health Care, Inc. (“Simply Health”),
   Elizandro Menendez (“Menendez”), and Pilar M. Crespo Castro, LMT (“Castro”) (collectively the
   “Defaulting Defendants”).
          Specifically, GEICO seeks default final judgments against the Defaulting Defendants with
   respect to:
          (i)      the First Cause of Action against A&C Medical, Foot Treatment, and Simply
                   Health (collectively the “Defaulting Clinic Defendants”) for a declaratory
                   judgment;

          (ii)     the Fourth Cause of Action against A&C Medical and Rodriguez (the “A&C
                   Medical Defendants”) for violation of Florida’s Deceptive and Unfair Trade
                   Practices Act (the “FDUTPA”, Fla. Stat. 501.201 et. seq.);

          (iii)    the Sixth Cause of Action against the A&C Medical Defendants for common law
                   fraud;

          (iv)     the Seventh Cause of Action against the A&C Medical Defendants for unjust
                   enrichment;

          (v)      the Sixteenth Cause of Action against Defendants Foot Treatment, Rodriguez, and
                   Wong (the “Foot Treatment Defendants”) for violation of the FDUTPA;

          (vi)     the Eighteenth Cause of Action against the Foot Treatment Defendants for common
                   law fraud;

          (vii)    the Nineteenth Cause of Action against the Foot Treatment Defendants for unjust
                   enrichment;

          (viii)   the Twenty-Second Cause of Action against Defendants Simply Health, Menendez,
                   and Castro (the “Simply Health Defendants”) for violation of the FDUTPA;

          (ix)     the Twenty-Fourth Cause of Action against the Simply Health Defendants for
                   common law fraud; and




                                                  1
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 3 of 17



          (x)     the Twenty-Fifth Cause of Action against the Simply Health Defendants for unjust
                  enrichment. 1

          The grounds and authority for this motion are set forth in the following memorandum,
   which is incorporated as part of this motion.
                                         RELEVANT FACTS

   I.     Relevant Procedural History
          GEICO commenced this action on October 11, 2018 against the Defaulting Defendants and
   their co-Defendants. See Docket No. 1. Foot Treatment and Wong’s defaults were entered on
   December 27, 2018. See Docket Nos. 60-61. Rodriguez’s default was entered on January 28, 2019.
   See Docket No. 83. A&C Medical’s default was entered on March 15, 2019. See Docket No. 97.
   The Simply Health Defendants’ default was entered on April 9, 2020. See Docket No. 171.
   II.    GEICO’s Claims Against the Defaulting Defendants
          The facts supporting the claims and the damages sought in this action are set forth more
   fully in the Amended Complaint, the Declaration of Justin Oliva (“Oliva Decl.” attached as Exhibit
   “1”), and the Declaration of Michael Vanunu (“Vanunu Decl.” attached as Exhibit “2”) that
   accompany this motion. GEICO respectfully refers the Court to those materials for the full
   contours of the Defaulting Defendants’ fraudulent schemes.
          Briefly, however, GEICO alleges in this action that the Foot Treatment Defendants, the
   A&C Medical Defendants, and the Simply Health Defendants submitted a massive amount of
   fraudulent no-fault (“personal injury protection” or “PIP”) insurance billing to GEICO through
   Foot Treatment, A&C Medical, and Simply Health, respectively. See Docket No. 120, passim. As
   set forth in detail in the Amended Complaint, all of this PIP billing falsely represented that the
   underlying healthcare services were lawfully provided, lawfully billed to GEICO, and were
   eligible for reimbursement under Florida’s no-fault insurance laws. Id. In fact, the healthcare
   services were not lawfully provided, lawfully billed, or eligible for PIP reimbursement because:
   (i) the vast majority of the purported “physical therapy” services that were billed through the
   Defaulting Clinic Defendants were performed – to the extent that they were performed at all – by

   1
    GEICO also asserted various civil RICO claims and claims under Florida’s Civil Remedies for
   Criminal Practices Act against the Defaulting Defendants in its Second, Third, Fifth, Fourteenth,
   Fifteenth, Seventeenth, Twentieth, Twenty-First, and Twenty-Third Cause of Actions. However,
   GEICO is not seeking final default judgment against the Defaulting Defendants on its civil RICO
   or Civil Remedies for Criminal Practices Act claims,


                                                   2
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 4 of 17



   unsupervised massage therapists, and Florida law precludes PIP reimbursement for massage or for
   services performed by unsupervised massage therapists (see id., ¶¶ 14-20); (ii) to create the false
   appearance that the putative “physical therapy” services were eligible for PIP reimbursement, the
   Defaulting Defendants falsely represented that the services had been performed under the direct
   supervision of a licensed physician (see id.); and (iii) the billing for the services misrepresented
   the nature, extent, and medical necessity of the services, and in many cases falsely represented that
   the pertinent healthcare services actually had been performed in the first instance. Id., ¶¶ 21-65.
           Relatedly, all of this PIP insurance billing falsely represented that the Defaulting Clinic
   Defendants – purported Florida healthcare clinics – were operating in compliance with the
   licensing requirements set forth in the Florida Health Care Clinic Act (the “Clinic Act”, Fla. Stat.
   § 400.990 et seq.), and therefore were eligible to collect PIP insurance benefits in the first instance.
   See Docket No. 120, ¶¶ 66-70. In fact, the Defaulting Clinic Defendants were not operating in
   compliance with the Clinic Act, and were not eligible to receive PIP insurance benefits, because
   they did not have legitimate medical directors who legitimately fulfilled their statutory duties as
   medical directors, including the obligation to systematically review clinic billing to ensure that it
   was not fraudulent or unlawful, and to ensure that everyone performing healthcare services at the
   clinics was properly licensed. See id.
           Based on these allegations, GEICO asserts claims against the Defaulting Defendants for,
   among other things, violation of the Florida Deceptive and Unfair Trade Practices Act (the
   “FDUTPA”), common law fraud, and unjust enrichment. See Docket No. 120, ¶¶ 76, et seq.
   Through these claims, GEICO seeks to recover the money it already has paid on the fraudulent
   PIP billing that the Defaulting Defendants submitted, or caused to be submitted, through the
   respective Defaulting Clinic Defendants to GEICO. In addition, GEICO seeks a declaratory
   judgment, to the effect that the Defaulting Clinic Defendants may not collect on any of its
   outstanding PIP insurance billing, because of the fraud alleged in the Amended Complaint. See id.
   III.    GEICO’s Damages
           As set forth in the accompanying Oliva Decl., GEICO paid:
           (i)     $806,341.03 in reliance on the fraudulent and unlawful PIP charges submitted
                   through A&C Medical;
           (ii)    $282,366.49 in reliance on the fraudulent and unlawful PIP charges submitted
                   through Foot Treatment; and




                                                      3
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 5 of 17



          (iii)   $459,792.37 on the fraudulent and unlawful PIP charges submitted through Simply
                  Health.
          In addition, and as set forth in the Oliva Decl., the Defaulting Clinic Defendants have
   submitted a substantial amount of PIP billing to GEICO that has not been paid, and are actively
   pursuing collection of much of this billing, despite their defaults in the present insurance fraud
   action. See Oliva Decl. ⁋⁋ 12-14.
                                       MEMORANDUM OF LAW

   I.     The Standards on This Motion
          Rule 55(a) of the Federal Rules of Civil Procedure provides that the Clerk of the Court
   “must” enter a default “[w]hen a party against whom a judgment for affirmative relief is sought
   has failed to plead or otherwise defend as provided by [the] rules.” Fed. R. Civ. P. 55(a). As
   discussed above, defaults have been entered against the Defaulting Defendants.
          This Court can enter a default judgment when the well-pleaded allegations in a complaint
   adequately state a claim for which relief may be granted. See Eagle Hosp. Physicians, LLC v. SRG
   Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009); Tyco Fire & Sec., LLC v. Alcocer, 218 F.
   App’x 760, 863 (11th Cir. 2007); State Farm Mutual Auto. Ins. Co. v. Advance Medical Assoc.,
   2018 WL 7144244 *1 (S.D. Fla. December 20, 2018). A “defendant, by his default, admits the
   plaintiff’s well-pleaded allegations of act.” TracFone Wireless, Inc., 196 F. Supp.3d at 1294 (S.D.
   Fla. 2016) (quoting Eagle Hosp. Physicians, LLC, 561 F.3d at 1307).
           “A default judgment awarding damages may be entered without a hearing where the
   amount claimed is a liquidated sum or one capable of mathematical calculation.” TracFone
   Wireless, Inc., 196 F. Supp.3d at 1302 (quotations omitted)(quoting Adolph Coors Co. v.
   Movement Against Racism and the Klan, 777 F.2d 1538, 1543–44 (11th Cir.1986). In determining
   GEICO’s proof of damages, the Court may consider, among other things, the Oliva Decl.,
   submitted herewith, which describes the monies voluntarily paid to the Defaulting Defendants.
          Consistent with these standards, and as set forth below, the facts pleaded are legally
   sufficient to state GEICO’s claims against the Defaulting Defendants for declaratory judgment,
   violation of the FDUTPA, common law fraud, and unjust enrichment. In the accompanying
   declarations and exhibits annexed thereto, GEICO has set forth sufficient proof that a hearing is
   not required and that damages can be determined by mathematical calculations.




                                                   4
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 6 of 17



   II.     GEICO is Entitled to Default Final Judgments Against the Defaulting Defendants
           This Court should enter default final judgments against the Defaulting Defendants because
   the well-pleaded allegations in the Amended Complaint sufficiently state claims for which relief
   can be granted against the Defaulting Defendants on GEICO’s declaratory judgment, FDUTPA,
   common law fraud, and unjust enrichment causes of action.
   A.      GEICO is Entitled to a Default Judgment on its First Cause of Action for a
           Declaratory Judgment

           GEICO has sufficiently stated facts to support its Declaratory Judgment claim against the
   Defaulting Clinic Defendants. As detailed above, the Amended Complaint sufficiently alleges that
   the Defaulting Clinic Defendants were never – and are not – entitled to collect PIP benefits because
   they operated in violation of the Clinic Act, billed for healthcare services that were performed by
   unsupervised masseuses, and misrepresented the nature and extent of the underlying healthcare
   services, and whether they were performed in the first instance.
           Numerous courts within the 11th Circuit have permitted a plaintiff-insurer to obtain a
   declaratory judgment to the effect that it is not liable to pay outstanding PIP bills as a result of a
   healthcare provider’s fraud or violations of Florida law. See, e.g., Allstate Ins. Co. v. Vizcay, 826
   F.3d 1326, 1330 (11th Cir. 2016) (holding if a plaintiff-insurer showed that a Clinic was operating
   in violation of the Clinic Act then the plaintiff-insurer is “entitled to recover the amounts it paid to
   the [Clinic] and obtain a declaratory judgment that it is not required to pay the [Clinic] for
   outstanding bills that originated during the violation period”); State Farm Fire & Cas. Co. v. Silver
   Star Health & Rehab, 739 F.3d 579, 584 (11th Cir. 2013)( “[u]nder Florida law State Farm was
   entitled to seek a judicial remedy to recover the amounts it paid [to a Clinic operating in violation of
   the Clinic Act] and to obtain a declaratory judgment that it is not required to pay [the Clinic] the
   amount of the outstanding bills”).
           It is absolutely appropriate for a district court to issue a declaration as part of a default final
   judgment to the effect that a plaintiff-insurer it is not liable to pay outstanding bills for PIP benefits
   submitted by a Clinic where the Clinic was operating in violation of the Clinic Act. See, e.g., State
   Farm Mutual Auto. Ins. Co. v. Miami Med. Care Cntr., Inc., 2016 WL 6962872 (S.D. Fla.
   November 29, 2016)(granting default final judgment in favor of State Farm that included a
   declaration that State Farm was not obligated to pay PIP benefits because the defendants were not
   in compliance with the Clinic Act); A & J Med. Cntr Inc., 2015 WL 4387946 (S.D. Fla. June 24,




                                                       5
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 7 of 17



   2015)(granting default final judgment in favor of State Farm that included a declaration that State
   Farm was not obligated to pay PIP Benefits for bills submitted by the defendants that have not
   been paid because the defendants failed to abide by the medical director requirements of the Clinic
   Act and submitted billing to State Farm that was false, misleading, and deceptive). It likewise is
   appropriate for a district court to issue a declaration to the effect that a plaintiff-insurer is not liable
   to pay outstanding charges for PIP benefits when the charges were either upcoded and
   misrepresented the nature and extent of the examinations or were for physical therapy services
   performed by unsupervised massage therapists. See Quality Diagnostic Health Care, Inc., supra,
   1:18-cv-20101-JEM, Docket No. 125 (granting summary judgment in favor of GEICO, which
   included a declaration that GEICO need not pay any pending charges from the defendant-healthcare
   clinic because the examination charges were upcoded and misrepresented the nature and extent of
   the physical examinations, and the physical therapy charges were for services unlawfully performed
   by an unsupervised massage therapist).
           As set forth in the Oliva Decl., the Defaulting Clinic Defendants have submitted a
   substantial amount of PIP billing to GEICO that has not been paid, and are actively pursuing
   collection of much of this billing, despite their defaults in the present insurance fraud action. There
   obviously is a genuine case or controversy with respect to this billing. Accordingly, GEICO
   respectfully submits that the Court should issue a declaratory judgment that the Defaulting Clinic
   Defendants have no right to receive payment for any pending bills submitted to GEICO because of
   the fraudulent and unlawful activity described herein.
   B.      GEICO is Entitled to Default Judgment on its FDUTPA Causes of Action
           It is clear that a plaintiff-insurer may recover damages under the FDUTPA based on evidence
   that a defendant misrepresented a Clinic’s compliance with the Clinic Act, the nature and extent of
   healthcare services, and the medical necessity of healthcare services. See, e.g., State Farm Mut. Auto.
   Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp.3d 1303, 1313 (M.D. Fla.
   2014)(observing that the FDUTPA is to be “liberally construed” and rejecting motion to dismiss
   plaintiff-insurer’s FDUTPA claims based on PIP fraud scheme). In this context, GEICO has
   sufficiently alleged facts that support its claims that the Defaulting Defendants violated FDUTPA.
           To state a claim under FDUTPA, a plaintiff must show: “(1) a deceptive act or unfair
   practice, (2) causation, and (3) actual damages.” State Farm Mut. Auto. Ins. Co. v. First Care
   Solution, Inc., 232 F. Supp.3d 1257, 1268 (S.D. Fla. 2017). In this context, “[a] deceptive act or




                                                        6
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 8 of 17



   practice is one that is likely to mislead consumers and an unfair practice is one that offends
   established public policy and one that is immoral, unethical, oppressive, unscrupulous or
   substantially injurious to consumers.” Id. (Internal quotations and citation omitted). “Fraudulent
   conduct in the context of billing for PIP benefits qualifies as a deceptive act for purposes of
   FDUTPA.” Id. (Internal quotations and citations omitted).
          In the present case, the Defaulting Defendants conduct was deceptive because it was likely
   to – and did – mislead GEICO into believing that it had an obligation to pay the Defaulting Clinic
   Defendants’ bills for PIP benefits. Moreover, the Defaulting Defendants’ deceitful conduct
   amounted to unfair practices because: (i) it offended established public policy, as set forth in the
   Clinic Act’s medical director requirements, the PIP billing standards set forth in the No-Fault Law,
   and the physical therapy licensing law that prohibits unsupervised massage therapists from
   performing physical therapy; and (ii) it was unscrupulous and substantially injurious to consumers –
   not only GEICO, but also the patients who visited the Defaulting Clinic Defendants who expected
   legitimate treatment and then received – among other things – physical therapy services that were
   unlawfully performed by unsupervised masseuses under the auspices of fake “medical directors”.
          As set forth in the Oliva Decl., GEICO was actually damaged as the result of this conduct
   because it paid many of the Defaulting Clinic Defendants bills for PIP benefits in reliance on the
   fraudulent and unlawful claims.
          Accordingly, GEICO has shown its entitlement to default final judgment on its FDUTPA
   claims. See State Farm Mut. Auto. Ins. Co. v. First Care Solution, Inc., 232 F. Supp. 3d at 1268-
   1269 (granting summary judgment on FDUTPA claim, where the defendant “engaged in unfair and
   deceptive acts and practices . . . by unlawfully operating [a] medical clinic[] to obtain payments for
   PIP benefits that State Farm had a statutory right to deny as unlawfully rendered”, and where “[t]hese
   deceptive acts and practices resulted in harm to Plaintiffs, Plaintiffs' insureds, and the public as a
   whole.”)(Internal quotations and citations omitted).
   C.     GEICO is Entitled to Default Judgment on its Common Law Fraud Causes of Action
          GEICO’s Complaint and Amended Complaint sufficiently allege facts to show that GEICO
   is entitled to default final judgment on its cause of actions for common law fraud. To establish a
   prima facie case of common law fraud, a plaintiff must show “(1) a false statement or
   misrepresentation of material fact; (2) the representor’s knowledge at the time of the
   misrepresentation is made that the state is false; (3) an intention that the misrepresentation induce




                                                     7
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 9 of 17



   another to act; (4) action in justifiable reliable on the representation; and (5) resulting damage or
   injury.” MeterLogic, Inc. v. Copier Solutions, Inc., 126 F.Supp.2d 1346, 1363 (S.D. Fla. 2000);
   see also State Farm Mut. Auto. Ins. Co. v. Altamonte Springs Diagnostic Imaging, Inc., 2011 WL
   6450769 (M.D. Fla. December 21, 2011); Allstate Ins. Co. v. Palterovich, 653 F. Supp.2d 1306,
   1322-1323 (S.D. Fla. 2009).
          As described above, the Defaulting Defendants submitted bills to GEICO containing
   various types of fraudulent misrepresentations. By defaulting, the Defaulting Defendants have
   admitted that their bills submitted to GEICO included these misrepresentations. The well-pleaded
   facts in GEICO’s Amended Complaint – admitted as the result of the Defaulting Defendants’
   defaults – likewise establish their scienter, and GEICO’s justifiable reliance. The Oliva Decl. sets
   forth the damages GEICO suffered as the result of GEICO’s reliance on the Defaulting
   Defendants’ misrepresentations.
          Therefore, GEICO is entitled to default judgment on its claims for common law fraud
   against the Defaulting Defendants. See Allstate Ins. Co. v. Palterovich, 653 F. Supp. 2d at 1322-
   1324 (granting default final judgment in favor of the plaintiff-insurer on its common-law fraud
   claim where defendants were submitted bills to the plaintiff-insurer that misrepresented their
   entitlement to receive PIP benefits because the healthcare services were either medically
   unnecessary or never performed); Quality Diagnostic Health Care, Inc., supra, 1:18-cv-20101-JEM,
   Docket No. 125 (granting summary judgment on GEICO’s common law fraud cause of action
   because the bills submitted to GEICO for PIP benefits contained charges that misrepresented the
   nature and extent of patient examinations).
   D.     GEICO is Entitled to Default Judgment on its Unjust Enrichment Causes of Action

          GEICO’s Amended Complaint also sufficiently states facts to support its causes of action
   against the Defaulting Defendants for unjust enrichment. To state a claim for unjust enrichment,
   GEICO must allege that: “(1) a benefit bestowed upon a defendant by the plaintiff; (2) the
   defendant’s appreciation of the benefit; (3) the defendant’s acceptance and retention of the benefit;
   and (4) circumstances making it inequitable for the defendant to retain the benefit without
   compensating the plaintiff for its value.” A & J Med. Cntr., Inc., 2015 WL 4387946 at *4 (S.D. Fla.
   June 24, 2015)(citing Alvarez v. Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1341 (S.D.
   Fla. 2012).




                                                    8
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 10 of 17



          As described in detail in the Amended Complaint, the Defaulting Defendants received
   monies from GEICO as a direct result of their submission of bills for PIP benefits containing
   fraudulent misrepresentations. The Defaulting Defendants were never eligible to collect PIP
   benefits because they operated in violation of the Clinic Act, billed GEICO for “physical therapy”
   services performed by unsupervised masseuses, and misrepresented the nature, extent, and results
   of their examinations, as well as whether they actually were performed in the first place.
          Therefore, GEICO is entitled to default final judgment on its claims for unjust enrichment.
   See State Farm Mut. Auto. Ins. Co. v. First Care Solution, Inc., 232 F. Supp. 3d 1257, 1268 (S.D.
   Fla. 2017)(granting plaintiff-insurer summary judgment on unjust enrichment claim, where facts in
   the record demonstrated that healthcare clinic operated in violation of the Clinic Act, and therefore
   was not eligible to receive PIP benefits in the first instance); State Farm Mut. Ins. Co. v. Miami Med.
   Cntr., Inc., 2016 WL 6962872 at *5 (S.D. Fla. November 29, 2016) (granting default final judgment
   on plaintiff’s unjust enrichment claims because the Defendants knowingly accepted PIP benefits
   based on bills for services that were not lawfully provided as required by Florida law); Quality
   Diagnostic Health Care, Inc., supra, 1:18-cv-20101-JEM, Docket No. 125 (granting summary
   judgment on GEICO’s unjust enrichment cause of action because the defendant-clinic was not
   entitled to receive PIP benefits as the charges for patient examinations were upcoded, and the charges
   for physical therapy services were performed by an unsupervised massage therapist); A & J Med.
   Cntr., Inc., 2015 WL 4387946 at *4 (S.D. Fla. June 24, 2015) (granting default final judgment against
   the defendants on State Farm’s unjust enrichment claims for PIP benefits received by the defendants
   when the defendants provided healthcare services that were not in compliance with Florida law).
   III.   GEICO is Entitled to Prejudgment Interest
          As set forth in the Oliva Decl., by reviewing the history of payments made to each of the
   Defaulting Clinic Defendants, GEICO was able to determine the voluntary payments that it made
   to the Defaulting Clinic Defendants in reliance on the Defaulting Defendants’ fraudulent and
   unlawful PIP billing.
          In this context, GEICO is entitled to prejudgment interest against all of the Defaulting
   Defendants on its FDUTPA, common law fraud, and unjust enrichment causes of action. The
   general rule under Florida law is that “a plaintiff is entitled to prejudgment interest as a matter of
   law.” SEB S.A. v. Sunbeam Corp., 476 F.3d 1317, 1320 (11th Cir.2007) (quoting Argonaut Ins.
   Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla.1985)). Under Florida law, where there is no




                                                     9
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 11 of 17



   contract rate establishing the appropriate interest rate, the interest rate is set annually by the Chief
   Financial Officer. See Fla. Stat. §§ 687.01 and 55.03. The prejudgment interest rate is the rate
   effective at the time of entitlement. TracFone Wireless, Inc. v. Hernandez, 196 F. Supp. 3d 1289,
   1302 (S.D. Fla. 2016) (Martinez, J.).
          Based upon GEICO’s voluntary payments to the Defaulting Defendants, the Vanunu Decl.
   sets forth GEICO’s proposed prejudgment interest calculation for the A&C Medical Defendants,
   Foot Treatment Defendants, and Simply Health Defendants that is consistent with the applicable
   statutes. See Vanunu Decl. ⁋⁋ 6-8.
   A.     The A&C Medical Defendants
          A review of the payment history for A&C Medical indicates that GEICO voluntarily paid
   the A&C Medical Defendants a total of $805,069.03 for healthcare services purportedly performed
   between July 2014 and September 2016. See Oliva Decl. ⁋⁋ 6-7.
          All of the payments issued by GEICO to A&C Medical occurred between September 2014
   and June 2017, and GEICO’s prejudgment interest is calculated from July 1, 2017 through April
   30, 2020. Florida’s Chief Financial Officer has set various yearly interest rates during the time
   period between July 1, 2017 and April 30, 2020. In total, GEICO respectfully submits that it is
   entitled to $139,759.98 in prejudgment interest, which is calculated based on the various rates set
   by Florida’s Chief Financial Officer, as follows:

        Florida's                                        Effective       Proposed         Proposed
                             Interest Rate Time
    Judgment Interest                                    Monthly         Judgment        Prejudgment
                                   Period
     Rate (Per Year)                                   Interest Rate      Amount           Interest
                                July 1, 2017 -
           5.17%                                        0.004308333 $805,069.03               $10,405.52
                             September 30, 2017
                              October 1, 2017 -
           5.35%                                        0.004458333 $805,069.03               $10,767.80
                             December 31, 2017
                              January 1, 2018 -
           5.53%                                        0.004608333 $805,069.03               $11,130.08
                               March 31, 2018
                               April 1, 2018 -
           5.72%                                        0.004766667 $805,069.03               $11,512.49
                                June 31, 2018
                                July 1, 2018 -
           5.97%                                            0.004975 $805,069.03              $12,015.66
                             September 30, 2018
                              October 1, 2018 -
           6.09%                                            0.005075 $805,069.03              $12,257.18
                             December 31, 2018
                              January 1, 2019 -
           6.33%                                            0.005275 $805,069.03              $12,740.22
                               March 31, 2019



                                                     10
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 12 of 17



                              April 1, 2019 -
           6.57%                                        0.005475 $805,069.03            $13,223.26
                              June 31, 2019
                               July 1, 2019 -
           6.77%                                    0.005641667 $805,069.03             $13,625.79
                            September 30, 2019
                             October 1, 2019 -
           6.89%                                    0.005741667 $805,069.03             $13,867.31
                            December 31, 2019
                             January 1, 2020 -
           6.83%                                    0.005691667 $805,069.03             $13,746.55
                              March 31, 2020
                              April 1, 2020 -
           6.66%                                         0.00555 $805,069.03             $4,468.13
                              April 30, 2020

   See Vanunu Decl. ⁋ 6.
          Accordingly, GEICO is entitled to a default final judgment against the A&C Medical
   Defendants, jointly and severally, in an amount totaling $944,829.01, which represents
   $805,069.03 in damages for voluntary payments plus $139,759.98 in prejudgment interest.
   B.     The Foot Treatment Defendants
          A review of the payment history for Foot Treatment indicates that GEICO voluntarily paid
   the Foot Treatment Defendants a total of $282,366.49 for healthcare services purportedly
   performed between October 2016 and April 2018. See Oliva Decl. ⁋⁋ 8-9.
          All of the payments issued by GEICO to Foot Treatment occurred between November 2016
   and May 2018, and GEICO’s prejudgment interest is calculated from June 1, 2018 through April
   30, 2020. Florida’s Chief Financial Officer has set various yearly interest rates during the time
   period between June 1, 2018 and April 30, 2020. In total, GEICO is entitled to $34,996.97 in
   prejudgment interest, which is calculated based on the various rates set by Florida’s Chief
   Financial Officer, as follows:

        Florida's                                   Effective       Proposed         Proposed
                           Interest Rate Time
    Judgment Interest                               Monthly         Judgment        Prejudgment
                                 Period
     Rate (Per Year)                              Interest Rate      Amount           Interest
                              June 1, 2018 -
           5.72%                                 0.004766667       $282,366.49           $1,345.95
                              June 31, 2018
                              July 1, 2018 -
           5.97%                              0.004975             $282,366.49           $4,214.32
                           September 30, 2018
                            October 1, 2018 -
           6.09%                              0.005075             $282,366.49           $4,299.03
                           December 31, 2018
                            January 1, 2019 -
           6.33%                                 0.005275          $282,366.49           $4,468.45
                             March 31, 2019



                                                  11
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 13 of 17



                             April 1, 2019 -
               6.57%                          0.005475               $282,366.49         $4,637.87
                             June 31, 2019
                              July 1, 2019 -
               6.77%                          0.005641667            $282,366.49         $4,779.05
                           September 30, 2019
                            October 1, 2019 -
               6.89%                          0.005741667            $282,366.49         $4,863.76
                           December 31, 2019
                            January 1, 2020 -
               6.83%                                0.005691667      $282,366.49         $4,821.41
                             March 31, 2020
                             April 1, 2020 -
               6.66%                                0.00555          $282,366.49         $1,567.13
                             April 30, 2020

   See Vanunu Decl. ⁋ 7.
           Accordingly, GEICO respectfully submits that it is entitled to a default final judgment
   against the Foot Treatment Defendants, jointly and severally, in an amount totaling $317,363.46,
   which represents $282,366.49 in damages for voluntary payments plus $34,996.97 in prejudgment
   interest.
   C.      The Simply Health Defendants
           A review of the payment history for Simply Health indicates that GEICO voluntarily paid
   the Simply Health Defendants a total of $459,792.37 for healthcare services purportedly performed
   between October 2015 and April 2018. See Oliva Decl. ⁋⁋ 10-11.
           All of the payments issued by GEICO to Simply Health occurred between December 2015
   and October 2018, and GEICO’s prejudgment interest is calculated from November 1, 2018
   through April 30, 2020. Florida’s Chief Financial Officer has set various yearly interest rates
   during the time period between November 1, 2018 and April 30, 2020. In total, GEICO is entitled
   to $45,599.91 in prejudgment interest, which is calculated based on the various rates set by
   Florida’s Chief Financial Officer, as follows:
        Florida's                                      Effective     Proposed       Proposed
                           Interest Rate Time
    Judgment Interest                                  Monthly       Judgment      Prejudgment
                                 Period
     Rate (Per Year)                                 Interest Rate    Amount         Interest
                           November 1, 2018 -
               6.09%                                      0.005075   $459,792.37         $4,666.89
                           December 31, 2018
                             January 1, 2019 -
               6.33%                                      0.005275   $459,792.37         $7,276.21
                              March 31, 2019
                              April 1, 2019 -
               6.57%                                      0.005475 $459,792.37           $7,552.09
                              June 31, 2019




                                                     12
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 14 of 17



                                   July 1, 2019 -
               6.77%                                     0.005641667    $459,792.37          $7,781.99
                                September 30, 2019
                                 October 1, 2019 -
               6.89%                                     0.005741667    $459,792.37          $7,919.92
                                December 31, 2019
                                  January 1, 2020 -
               6.83%                                     0.005691667    $459,792.37          $7,850.95
                                   March 31, 2020
                                   April 1, 2020 -
               6.66%                                          0.00555   $459,792.37          $2,551.85
                                   April 30, 2020

   See Vanunu Decl. ⁋ 8.
           Accordingly, GEICO respectfully submits that it is entitled to a default final judgment
   against the Simply Health Defendants, jointly and severally, in an amount totaling $505,392.28,
   which represents $459,792.37 in damages for voluntary payments plus $45,599.91 in prejudgment
   interest.
           WHEREFORE, GEICO respectfully requests that this Court enter default final judgments,
   as follows:
           (i)         Judgment against A&C Medical declaring that A&C Medical has no right to receive
                       payment for any pending bills submitted to GEICO;
           (ii)        Judgment against the A&C Medical Defendants, jointly and severally, totaling
                       $944,829.01, of which $805,069.03 shall accrue post judgment interest pursuant to
                       Fla. Stat. 55.03(1) until paid;
           (iii)       Judgment against Foot Treatment declaring that Foot Treatment has no right to
                       receive payment for any pending bills submitted to GEICO;
           (iv)        Judgment against the Foot Treatment Defendants, jointly and severally, totaling
                       $317,363.46, of which $282,366.49 shall accrue post judgment interest pursuant to
                       Fla. Stat. 55.03(1) until paid;
           (v)         Judgment against Simply Health declaring that Simply Health has no right to
                       receive payment for any pending bills submitted to GEICO; and
           (vi)        Judgment against the Simply Health Defendants, jointly and severally, totaling
                       $505,392.28, of which $459,792.37 shall accrue post judgment interest pursuant to
                       Fla. Stat. 55.03(1) until paid.




                                                         13
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 15 of 17



          A proposed order for the A&C Medical Defendants is attached hereto as Exhibit “3”, a
   proposed order for the Foot Treatment Defendants is attached hereto as Exhibit “4”, and a proposed
   order for the Simply Health Defendants is attached hereto as Exhibit “5”.

                                                       Respectfully submitted,

                                                       /s/ Michael Vanunu
                                                       Michael Vanunu (admitted pro hac vice)
                                                       New York Bar No. 4983953
                                                       RIVKIN RADLER LLP
                                                       926 RXR Plaza
                                                       Uniondale, New York 11550
                                                       Phone (516) 357-3000
                                                       Facsimile (516) 357-3333
                                                       michael.vanunu@rivkin.com

                                                       and

                                                       Lindsey R. Trowell (FBN 678783)
                                                       John P. Marino (FBN 814539)
                                                       Kristen Wenger (FBN 92136)
                                                       SMITH, GAMBRELL & RUSSELL, LLP
                                                       50 North Laura Street, Suite 2600
                                                       Jacksonville, Florida 32202
                                                       Phone: (904) 598-6100
                                                       Facsimile: (904) 598-6204
                                                       ltrowell@sgrlaw.com
                                                       jmarino@sgrlaw.com
                                                       kwenger @sgrlaw.com

                                                       Attorneys for Plaintiffs Government Employees
                                                       Insurance Co., GEICO Indemnity Co., GEICO
                                                       General Insurance Company, and GEICO
                                                       Casualty Co.




                                                  14
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 16 of 17



                                   CERTIFICATE OF SERVICE

          I certify that on May 8, 2020, I electronically filed the foregoing document with the Clerk

   of the Court using the CM/ECF system. I also certify that the foregoing document is also being

   served on this day on the counsel of record or on the defendants, for those who have no counsel of

   record, as indicated on the attached service list, via Federal Express pursuant to the Court’s Order

   on Default Final Judgment Procedure.

                                                        /s/ John P. Marino
                                                        Attorney




                                                   15
Case 1:18-cv-24198-JEM Document 179 Entered on FLSD Docket 05/08/2020 Page 17 of 17



                                          SERVICE LIST

    Via ECF                                          Via FedEx

    Lindsey R. Trowell (FBN 678783)                  Gabriel Wong, L.M.T.
    John P. Marino (FBN 814539)                      559 West 6th Drive
    Kristen Wenger (FBN 92136)                       Hialeah, FL 33012
    SMITH, GAMBRELL & RUSSELL, LLP
    50 North Laura Street, Suite 2600                A & C Medical Center Services, Corp.
    Jacksonville, Florida 32202                      10520 NW 36th Place
    Phone: (904) 598-6100                            Miami, FL 33147
    ltrowell@sgrlaw.com
    jmarino@sgrlaw.com                               Reinier Rodriguez
    kwenger @sgrlaw.com                              10520 NW 36th Place
                                                     Miami, FL 33147
    and
                                                     Foot Treatment Center, Inc.
    Michael Vanunu (admitted pro hac vice)           10700 Caribbean Blvd.
    New York Bar No. 4983953                         Miami, FL 33189
    RIVKIN RADLER LLP
    926 RXR Plaza
    Uniondale, New York 11550
    Phone (516) 357-3000
    michael.vanunu@rivkin.com

    Attorneys for Plaintiffs Government Employees
    Insurance Co., GEICO Indemnity Co., GEICO
    General Insurance Company, and GEICO
    Casualty Co.


    Stuart Barry Yanofsky
    8551 W Sunrise Boulevard, Suite 210
    Plantation, FL 33322
    Phone: 954-473-0117
    stuart@stuartyanofsky.com

    Attorneys for Defendant Elizandro Menendez,
    Pilar M. Crespo Castro, LMT, Simply Health
    Care, Inc.




                                                16
